DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 09/02/2020.
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 03/23/2022 and 09/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “a set of procedures, each of the set of procedures defining a respective set of systematic data and an executable operation” and “a flexible reader authorized for read-access to the specialized data store and the at least one memory, the flexible reader being configured to, in response to receiving a request from the specialized data store to retrieve the at least one set of data, retrieve the at least one set of data from the at least one memory” in combination with the overall claimed limitations when interpreted in light of the specification.
The first of the above-mentioned two claim limitations requires that a set of procedures where each of the set of procedures defines a respective set of systematic data and an executable operation. The second of the above-mentioned two claim limitations requires that in response to a request for retrieving the systematic data from memory, a flexible reader retrieves the set of systematic data. Systematic data includes flight altitude, pressure, speed, velocity, acceleration, temperature etc.
In a search conducted by the Examiner, three relevant and close references were obtained. These three references are Amor US 2018/0146003 (“Amor”), Hochwarth et al. US 2017/0242910 (“Hochwarth”), and Danielsson et al. US 2013/0166271 (“Danielsson”). All three references are related to testing avionics and are considered to be the closest prior art.
Amor teaches that a first database 112 comprises a list of functions or operations performable by an aircraft avionics systems 108, para 0030. Moreover, a second database 113 comprises, for each of the functions listed in the first database 112, one or more criteria, each of which is referred to as “function criterion”, para 0031. A function criterion does not reasonably map to systematic data as claimed since a function criterion, for example, may specify that a function may not be called or requested more frequently than once per second, para 0031. Therefore, Amor is deficient on a procedure defining systematic data. Therefore, Amor does not teach the above-mentioned two claim limitations.
Hochwarth is a reference published by the assignee and is considered a prior art. Hochwarth teaches that a data access component can subscribe to data in a data store based on a loadable configuration file. The data access component can output data from the subscribed data store during runtime of the avionics system, para 0024. Therefore, Hochwarth reasonably teaches the second of the above-mentioned two claim limitations. However, Hochwarth is completely silent about any procedure or a procedure defining a set of systematic data. Therefore, Hochwarth does not reasonably teach the above-mentioned first claim limitation.
Danielsson is directed to simulating and testing avionics. Danielsson teaches that a plurality of applications may be associated with an avionics system. In Danielsson, data is fetched from a sensor not from a memory, para 0056. Therefore, Danielsson does not reasonably teach each of the above-mentioned two claim limitations.
Although it appears that the three references in combination teaches some of the claim limitations of independent claim 1, making such a combination of the three references to teach the claimed invention may constitute a piecemeal rejection.
Accordingly, it appears that prior art neither anticipates nor renders obvious the claimed invention claimed in independent claim 1. Therefore, claim 1 is allowable.
Independent claims 11 and 18 are method claims. These claims recite similar subject matter as claim 1 and are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132